Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on June 21, 2019.

Claims 1-7 are pending.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 03/10/2020, 12/19/2019, 08/08/2019 and 06/21/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.






Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,585,900.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claims 1-11 of U.S. Patent No. 10,585,900 (hereinafter, "Patent"), contains every element of claim 1-7 of the instant application (hereinafter, "Instant Applicant") and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).








16/448,991
10,585,900


receiving the food recipe comprising one or more ingredients, instructions, and preparation time; 



determining one or more time constraints of a user, wherein the determining comprises performing one or both of: 



evaluating a schedule of the user by accessing a calendar of the user and comparing the calendar of the user with an amount of time required to fulfill the food recipe; and 



detecting a current location of the user, predicting an estimated time for the user to arrive at home, and 



comparing the estimated time for the user to arrive at home with the amount of time required to complete the food recipe; 




identifying one or more Internet of Things (IoT) enabled cooking devices that are available in a kitchen associated with the user to carry out the instructions of the food recipe; 



searching a market database in a market to identify one or more available options for the at least one substitute ingredient found in the market database based on a similarity level of the at least one substitute ingredient compared with at least one ambiguous ingredient in the food recipe, 


wherein the at least one ambiguous ingredient in the food recipe comprises a food item that may be substituted with an alternative food item; and 


selecting the at least one substitute ingredient according to the plurality of determined criteria.



determining, by the processor, one or more time constraints of a user, wherein the determining comprises performing one or both of: 


evaluating, by the processor, a schedule of the user by accessing a calendar of the user and comparing the calendar of the user with an amount of time required to fulfill the food recipe; and 



detecting, by the processor, a current location of the user, predicting, by the processor, an estimated time for the user to arrive at home, and 


comparing, by the processor, the estimated time for the user to arrive at home with the amount of time required to complete the food recipe; 



identifying, by the processor, one or more Internet of Things (IoT) enabled cooking devices that are available in a kitchen associated with the user to carry out the instructions of the food recipe; 



searching, by the processor, a market database in a market to identify one or more available options for the at least one substitute ingredient found in the market database based on a similarity level of the at least one substitute ingredient compared with at least one ambiguous ingredient in the food recipe, 


wherein the at least one ambiguous ingredient in the food recipe comprises a food item that may be substituted with an alternative food item; and 


selecting, by the processor, the at least one substitute ingredient according to the specific criteria,


wherein selecting, by the processor, the at least one substitute ingredient according to the plurality of determined criteria further comprises: 
performing, by the processor, a multi-factor optimization wherein the at least one substitute ingredient available at a market is evaluated in relation to an amount of time required to complete the food recipe using the one or more identified Internet of Things (IoT) enabled cooking devices that are available in a kitchen associated with the user, sales goals of the market, and a similarity level of the at least one substitute ingredient compared with the at least one ambiguous ingredient in the food recipe









Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vengroff   (U.S. Pub. No. 2017/0238751). 

With respect to claim 1, Vengroff  teaches
receiving the food recipe comprising one or more ingredients, instructions, and preparation time (fig. 2, FIG 2 illustrate example screenshots displayed by an electronic  cookbook on a device, abstract, portion of a cooking recipe, [0005], indication of a  duration of time associated with the first temperature); 

detecting a current location of the user, predicting an estimated time for the user to arrive at home, and comparing the estimated time for the user to arrive at home with the amount of time required to complete the food recipe ([0029], instructing the heat source system to maintain the cooking device system at a time and temperature schedule having a one or more steps where the temperature is held at a first value for a first duration time);
 identifying one or more Internet of Things (IoT) enabled cooking devices that are available in a kitchen associated with the user to carry out the instructions of the food recipe (fig. 2, [0148], user may take the wireless device 14 (such as their mobile phone or their tablet) with them.  For example, the user may take the wireless device 14 to another room to make a call, to show a family member a video or picture stored on the wireless device 14, to browse the Internet, or to perform any other action with the wireless device 14); 
searching a market database in a market to identify one or more available options for the at least one substitute ingredient found in the market database based on a similarity level of the at least one substitute ingredient compared with at least one ambiguous 

With respect to claim 2, Vengroff teaches prioritizing the determined one or more available options for the at least one substitute ingredient found in the market database based on sales goals of the market ([0015], cooking recipe may include any information that may be utilized in cooking the food item, such as steps (or stages) for preparing the food item, a list of ingredients for the food item, a list of quantities of ingredients for the food item, a list of substitute ingredients for the food item).



With respect to claim 4, Vengroff  teaches prioritizing the determined one or more available options for the at least one substitute ingredient found in the market database based on availability of the one or more identified Internet of Things (IoT) enabled cooking devices and an amount of time required to complete the food recipe ([0029], instructing the heat source system to maintain the cooking device system at a time and temperature schedule having a one or more steps where the temperature is held at a first value for a first duration time)

With respect to claim 6, Vengroff teaches adjusting one or more settings to broaden or narrow a list of available options at a market for the at least one substitute ingredient based on user input ([0015], a list of quantities of ingredients for the food item, a list of substitute ingredients for the food item).

.


Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163